Plaintiff in error, Ike Madding, was convicted on an information charging him with an assault with intent to rape, and his punishment fixed at imprisonment for one year in the penitentiary. From the judgment rendered on the verdict he appealed by filing in this court on November 11, 1919, a petition in error with case-made.
No brief has been filed, and when the case was called for final submission it was submitted on the record. The evidence for the state is uncontroverted, and it is apparent from the record that justice has been done and the judgment ought not to be reversed, except for some plain error in the proceeding which was, or might be prejudicial to the substantial rights of the defendant. After a very careful examination of the record we have failed to discover any such error. The judgment of the trial court is therefore affirmed.